Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 02/28/22.
Claims 1, 4-10, and 12-18 are pending in the application.


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive with Spring et al. does not disclose or suggest an OPC-UA based communication and where in the second control device is not a PLC while being a smart camera. 
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, infra 103 analysis, the Examiner in light of Applicant’s specification interprets a second device being a camera while not a PLC as a controller incorporating a camera.  Spring et al. teaches a second device as a controller (0099 e.g. “The controller 16, which can be any known processor or controller device, is operable to receive data from each of the database 14, the controller 16, the imaging and image processing device 10, 13, the ejector 20, the I/O device 21, the printer 22 and the authenticator 23. The controller 16, as explained further below, is also operable to control each of the components (i.e., each of peripheral devices 15) based on a set of instructions in the controller 16 or provided to the controller 16.”).  The controller is communicatively coupled to at least a camera (Figure 4: element 16 ->15).   Accordingly, the combination of elements, infra 103 analysis via integration of parts, teaches a controller integrated with a camera. 
   Applicant’s arguments, pages 1-2, discuss the benefit of a non-PLC based controller as reducing wiring and space due to the absence of a cabinet.  While the Examiner appreciates the potential benefit arising from a configuration, the claim language does not detail the possible benefits in terms of reducing space and wiring.  Accordingly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. see pages 1-2, Applicant’s arguments) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
   The Examiner suggests further detailing the specifics of the configuration and data flow , Figures 1, Figure 2 -30, 50, 40, 80, 85, 60, see also Figure 4 (SLAVE (Smart Camera) linked to MASTER) linked to DATA CENTER.   In other words, a smart camera, as depicted in Figure 4, appears to comprise components not expressly taught by Spring et al.  

   





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spring et al. (WO2015/168543A1 w/equivalent citations to Spring PG/PUB 2017/0075344) in view over Sangi (PG/PUB 2018/0088548) and in further view over 

As per claim 1, Spring et al. teaches a system for controlling a plurality of lines, wherein each line is at least one of a production line and a distribution line, the system comprising:  
5a master room subsystem (Figure 6- 30, Figure 4- 30a) comprising a first control device  hosting an [[OPC UA server]]; and,   
for each line, a line control subsystem (Figure 4- 50), wherein the line control subsystem comprises:
 second control device per line ( Figure 4- 16, 16’), on which an operating system is 10running, the second control device hosting 0[[an OPC UA client for OPC-UA based communicating with the first control device via the OPC UA server]], wherein the second control device is not a programmable logic controller (0065 e.g. see computer running any operating sysem), 1[[wherein the second device is a smart camera]] (Applicant’s specification teaches a controller comprising at least a camera, i.e., “ In one embodiment, second control device 60 comprises a computer, a printer, or a camera.,” 0027.  The broadest reasonable interpretation of a second device being a smart camera encompasses a controller comprising a camera. Here, Spring et al. teaches a camera communicatively coupled to a controller, infra 103 analysis for integrating the camera with controller to read on the second device being a smart camera. )
at least one field device (figure 4- 15); and 
a connection device per line (Figure 4, 0102, 0106), 
 15wherein the at least one field device communicates with the second control device via the connection device (0106 e.g. see I/O), wherein the at least one field device is connected to the connection device through the a point-to-point digital communication interface and the connection device has one port per field device (0102)
        
0Sangi teaches a OPC UA server and a OPC UA client communication interface (0015, 0016, 0018, Figure 5, 0027, 0039: see OPC-UA capable PLC and OPC-UA server)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Sangi (e.g. providing a plant control system accessible via OPC UA machine-to-machine networks), to teachings of Spring (e.g. communicating between a server and remote client machines for data exchange, wherein the second control device comprises one of a camera or computer), would achieve an expected and predictable result via combining said elements using known methods.  One of ordinary skill in the art adapting the first device to comprise a UA-OPC server and the second controller device to comprise a UC-OPC client would realize an expected and predictable result of communicating between the respective controllers. 
       One of ordinary skill in the art would realize a benefit of UA OPC implementation based on part of the advantages disclosed (Sangi, 0018 e.g. “Thus, corresponding OPC UA object types are created from declarations of function  blocks in the PLC and corresponding OPC UA objects from instances of the function blocks.  This results in the advantage that a control program, regardless of the controller being used and the OPC is always implemented in the same structure of objects in the address space.”). Whether the communication functions are integrated as part of a camera processor or external, the functions are realized independent of the characterization of the particular device (e.g. camera w/ processor, external controller w/ processor, printer w/ processor, etc.)
         Moreover, pursuant to MPEP, 2144.04, VI, Duplication of Parts, one of ordinary skill in the applying the teachings of Spring (e.g. controlling a first production line), to the teachings of Spring (e.g. controlling a production line), would achieve an expected and predictable result of controlling multiple production lines via duplicating the first production to provide a means for parallel production and distribution.
        1Spring, as modified by Sangi, does not expressly teach the second device being a smart camera.  Spring teaches the second control device comprising a camera controller and consisting of only camera components (Figure 6).  Pursuant to MPEP 2144.04, V. Making Portable, Integral, Separable, Adjustable, or Continuous, one of ordinary skill in the art adapting the second control device to integrate a camera would realize an expected and predictable result via combining said elements using known methods. (Examiner note: Whether a camera is separate or integral to the device, the characterization of the second device as a smart camera does not describe whether the second controller consists of only camera components).  Spring teaches a controller consisting of camera drives and communicatively connected to a physical camera.  Accordingly, expressly dedicating a camera to the second controller, whether separate or integral with, provides a means to obtain image data for product inspection.  (e.g. the BRI of device being a smart camera also encompasses a controller connected to a physical camera).  

As per claim 4, Spring teaches the system of system of claim 1, wherein the second control 25device (60) has capabilities to decode a machine-readable representation of a code (0005, 0107)

As per claim 5, Spring teaches the system of claim 4, wherein the second control device (60) has at least one of linear barcode recognition capabilities and two-dimensional barcode recognition capabilities (0107)
30 As per claim 6, Spring teaches the system of claim 5, wherein the second control device (60) has Data Matrix code recognition capabilities (0107, 0005)

As per claim 10, Spring teaches the system according to claim 1, wherein, for at least one line 5(10), the line control subsystem (50) comprises a field device (70) being an encoder, and the first control device (40) is configured for supplying codes to the encoder through the connection device (80) (0120-0121 e.g. as interpreted, “configured for supplying codes” represents the equivalent of a configuration file stored in the controller and accessed by the camera for decoding images)

10

  As per claim 12, Spring teaches a method for controlling a plurality of lines, wherein each line is at least one of a production line and a distribution line, the method comprising operating:  15a first subsystem (30), hereinafter referred to as "master room subsystem", comprising a first control device (40) hosting an OPC UA server (45); and, for each line (10), a second subsystem (50), hereinafter referred to as "line control subsystem", comprising: a second control device (60) on which an operating system is 20running, the second control device (60) hosting an OPC UA client an OPC UA client for OPC-UA based communicating with the first control device via the OPC UA serve, the second device being a smart camera (65); at least one field device (70); and a connection device (80) arranged for allowing communication between the at least one field device (70) and the second control device (60) 25wherein the at least one field device (70) is connected to the second control device (60) through a point-to-point digital communication interface and the second control device (60) has one port per field device (70), (supra claim 1)

As per claim 16, Spring teaches the method according to claim 12, wherein, for at least one line (10),WO 2018/13032512 PCT/EP2017/079444 the line control subsystem (50) comprises a field device (70) being an encoder, and the first control device (40) supplies codes to the encoder through the connection device (80)  (0120-0121, Figure 10)

 Claim 12 is rejected under the same rationale to combine and prior art as claim 1 with respect to  wherein the second device is a smart camera Applicant’s specification teaches a controller comprising at least a camera, i.e., “ In one embodiment, second control device 60 comprises a computer, a printer, or a camera.,” 0027.  The broadest reasonable interpretation of a second device being a smart camera encompasses a controller comprising a camera. Here, Spring et al. teaches a camera communicatively coupled to a controller, infra 103 analysis for integrating the camera with controller to read on the second device being a smart camera. )


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spring et al. (WO2015/168543A1 w/equivalent citations to Spring PG/PUB 2017/0075344) in view over Sangi (PG/PUB 2018/0088548) in view over Cypher (USPN 7181674)

    As per claim 7, Spring teaches the system of claim 1 according to any one of the preceding claims but does not teach the link limitations as described below.  Cypher teaches wherein the point-to-point digital communication interface is an 1/0-Link or 1/0-Link-compatible interface (Col 6 lines 30-40, see also Spring 0041)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Cypher (e.g. providing a multiple port communication means), to the teachings of Spring (e.g. communicatively coupling field devices to control devices), would achieve an expected and predictable result via combining said elements using known methods to expand upon the available ports for realizing a benefit of system expandability.

As per claim 13, Spring teaches the method of claim 12, wherein the point-to-point digital communication interface is an 1/O Link 30or I/O-Link-compatible interface, supra claim 7


Claims 8 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Spring et al. (WO2015/168543A1 w/equivalent citations to Spring PG/PUB 2017/0075344) in view over Sangi (PG/PUB 2018/0088548) in view over Miller (PG/PUB 20080027678)

As per claim 8, Spring teaches the method according to claim 1 but does not teach the alarm limitations as described below.  Miller teaches wherein the second control device (60) is configured for monitoring the at least one field device (70) and generating an alarm upon detecting that a field device (70) is in an abnormal state (Miller, 0008, 0010-11, 0016)
     Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Miller (e.g. displaying alarms responsive to detecting abnormal field device operation), to the teachings of Spring (e.g. communicatively coupling field devices to control devices, including coupling field devices to system controller 16), would achieve an expected and predictable result via combining said elements using known methods to identify abnormal field device operation for maintenance purposes.

As per claim 14, Spring teaches the of claim 13, wherein the second control device (60) monitors the at least one field device (70) and generates an alarm upon detecting that a field device (70) is in an abnormal state, supra claim 8


Claims 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spring et al. (WO2015/168543A1 w/equivalent citations to Spring PG/PUB 2017/0075344) in view over Sangi (PG/PUB 2018/0088548) in view over Brewer et al. (PG/PUB 20070019560)

As per claim 9, Spring teaches the system (100) according to claim 1 but does not teach the power limitation of the connection device as described below.  Brewer teaches wherein the master room subsystem is configured for powering each field device through the connection device (ABSTRACT, Figure 1 –see 122, 123, and 102A, 126C -> 108B, where the connection device is element 102A for routing power to individual field devices using received power from a master room subsystem (118, 120, 122, 123)
     Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Brewer (e.g. providing power to field devices via connection device), to the teachings of Spring (e.g. communicatively coupling field devices to control devices and to a server), would achieve an expected and predictable result of remotely powering field devices via common fieldbus loops.  Spring teaches communicating between a master room subsystem, controller, and field devices and providing data exchange via an I/O device, previously mapped as the connection device in claim 1.  Brewers teaches a connection device for communicating and providing power between a master room subsystem and individual field device.  One of ordinary skill in the art adapting the controller to integrate the connection interface (102A) of Brewers, in addition to the I/O module, would provide a means for providing/routing power and data using PoE.  Brewer expressly teaches the application of PoE for distributed systems (0007) and which would have logically commended itself to a distributed control system of Spring.  

As per claim 15, Spring teaches the method according to claim 12, wherein the master room subsystem (30) powers each field device (70) through [[the connection device]]
       Spring teaches an I/O device as a means for routing data but does not teach the connection device as a means for providing/passing power to each field device.  Brewers teaches a connection device (102A, 0014, 0016-17: PoE connection ad routing)
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Brewer (e.g. providing power to field devices via connection device), to the teachings of Spring (e.g. communicatively coupling field devices to control devices and to a server), would achieve an expected and predictable result of remotely powering field devices via PoE. Spring teaches communicating between a master room subsystem, controller, and field devices and providing data exchange via an I/O device, previously mapped as the connection device in claim 1.  Brewers teaches a connection device for communicating and providing power between a master room subsystem and individual field device.  One of ordinary skill in the art adapting the controller to integrate the connection interface (102A) of Brewers, in addition to the I/O module, would provide a means for providing/routing power and data using PoE.  Brewer expressly teaches the application of PoE for distributed systems (0007) and which would have logically commended itself to a distributed control system of Spring.  As applied, the connection device is element 102A integrated with the second device controller of each production line.

As per claim 18, Spring teaches the system according to claim 1, wherein the connection device communicates with the second control device [[via a network]]
  Brewer teaches where the connection device communicates with a controller via a network (Figure 1: 102A -> 106/120, 0013-15, Figure 4).  Spring teaches a control device communicating with field devices over a bus associated with an I/O module, supra claim 1. 
       One of ordinary skill in the art before the effective filing date of the claimed invention adapting the communication means/bus connections of Spring (e.g. communicating between the controller, field devices, and master subsystem), to integrate element 102A w/ network connections between a controller and field devices, would achieve an expected and predictable result of communicating with the controller (16) over a network. Since using the interface of Brewer provides both a means to communicate and provide power over a network, an improved invention is realized by employing the recognized benefits of PoE (Brewer, 0007)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Spring et al. (WO2015/168543A1 w/equivalent citations to Spring PG/PUB 2017/0075344) in view over Sangi (PG/PUB 2018/0088548) in view over Black et al. (PG/PUB 20070074282)
As per claim 17, Spring teaches the system according to claim 1, wherein the master room subsystem communicates with each line control subsystem [[using SSL (Secure Sockets Layer) to ensure a secure communication]]
    Black et al. teaches communicating between a server and client using SSL (ABSTRACT, Figure 1, Figure 2-220)
   Spring teaches communicating between a master room subsystem and a line control subsystem, supra claim 1.
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Spring, as modified (e.g. communicating between a master room subsystem and each line control system), to the teachings of Black (e.g. communicating between a server and client using SSL), would achieve an expected and predictable result using known methods.  Black expressly teaches the benefit of employing SSL in network communications (0006-0007).  Spring teaches a means of communicating between a master room subsystem, controller, and field devices (supra claim 1, 0042-43, 0050). Since employing SSL facilitates secure communication for server/client sessions, an improved invention is realized by safeguarding distributed control information.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/            Patent Examiner, Art Unit 2117